IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: PETITIONS FOR REVIEW                  : No. 569 Judicial Administration Docket
 CHALLENGING THE FINAL 2021                   :
 LEGISLATIVE REAPPORTIONMENT                  :
 PLAN                                         :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of February, 2022, it is ORDERED that all Petitions for

Review, as well as supporting briefs, challenging the final plan issued by the Legislative

Reapportionment Commission on February 4, 2022, are to be received by this Court on

or before March 7, 2022. See PA.CONST. art. II, §17(d) (relating to appeals from final

plans of the Legislative Reapportionment Commission).        Petitioners shall effectuate

service electronically on the Legislative Reapportionment Commission.

       Any consolidated answer, as well as a consolidated brief, filed by the Legislative

Reapportionment Commission, as Respondent, shall be received by this Court on or

before 2:00 p.m. on March 11, 2022.

       No reply briefs will be permitted, and no requests for extension of time will be

entertained.

       Absent further Order of this Court, the Petitions for Review will be decided on

submitted briefs.